           Case 1:19-cr-00651-LTS Document 592 Filed 04/13/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19-CR-651-LTS

GABRIEL ORZANICA,

                 Defendant.

-------------------------------------------------------x

                                              AMENDED ORDER
                 A sentencing hearing in this matter is hereby scheduled to take place via

teleconference on April 14, 2021, at 11:00 a.m. As requested, defense counsel will be given an

opportunity to speak with the Defendant by telephone for fifteen minutes before the hearing

begins (i.e. at 10:45 a.m.); defense counsel should make sure to answer the telephone number

that was previously provided to Chambers at that time. (Chambers will provide counsel with a

telephone number at which the interpreter can be reached at the time of the pre-conference; it is

counsel’s responsibility to conference the interpreter in with the Defendant for the pre-

conference.)

                 To optimize the quality of the video feed, only the Court, the Defendant, defense

counsel, and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the CourtCall system, only one counsel

per party may participate. Co-counsel, members of the press, and the public may access the

audio feed of the conference by calling 855-268-7844 and using access code 32091812# and PIN

9921299#.

                 In advance of the conference, Chambers will email the parties with further

information on how to access the conference. Those participating by video will be provided a


ORZANICA - SENT SCHD ORD 4.14.21.DOCX                      VERSION APRIL 13, 2021                    1
         Case 1:19-cr-00651-LTS Document 592 Filed 04/13/21 Page 2 of 7




link to be pasted into their browser. The link is non-transferrable and can be used by only

one person; further, it should be used only at the time of the conference because using it earlier

could result in disruptions to other proceedings.

       To optimize use of the CourtCall technology, all those participating by video should:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited. See Standing Order M-10-468, No.

21-MC-45 (S.D.N.Y. Jan. 19, 2021).

               If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4734, enter the access code 1527005#, and the

security code 2480#. (Members of the press and public may call the same number, but will not

be permitted to speak during the hearing.) In accordance with the Court’s Emergency Individual




ORZANICA - SENT SCHD ORD 4.14.21.DOCX               VERSION APRIL 13, 2021                           2
         Case 1:19-cr-00651-LTS Document 592 Filed 04/13/21 Page 3 of 7




Rules and Practices in Light of COVID-19, counsel should adhere to the following rules and

guidelines during the conference:

           1. Each party should designate a single lawyer to speak on its behalf (including

               when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of

               a speakerphone, and must mute themselves whenever they are not speaking to

               eliminate background noise. In addition, counsel should not use voice-activated

               systems that do not allow the user to know when someone else is trying to speak

               at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,

               counsel are required to identify themselves every time they speak. Counsel

               should spell any proper names for the court reporter. Counsel should also take

               special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is

               speaking, counsel should pause to allow the Court to ascertain the identity of the

               new participant and confirm that the court reporter has not been dropped from the

               call.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media




ORZANICA - SENT SCHD ORD 4.14.21.DOCX            VERSION APRIL 13, 2021                              3
         Case 1:19-cr-00651-LTS Document 592 Filed 04/13/21 Page 4 of 7




credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

               If possible, defense counsel shall discuss the attached Waiver of Right to be

Present at Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant

consents, and is able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form

at least 24 hours prior to the proceeding. In the event the Defendant consents, but counsel is

unable to obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.


       SO ORDERED.


Dated: New York, New York
       April 13, 2021

                                                               __/s/ Laura Taylor Swain____
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




ORZANICA - SENT SCHD ORD 4.14.21.DOCX              VERSION APRIL 13, 2021                            4
            Case 1:19-cr-00651-LTS Document 592 Filed 04/13/21 Page 5 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA

                                                                               WAIVER OF RIGHT TO BE
                             -v-                                               PRESENT AT CRIMINAL
                                                                               PROCEEDING

GABRIEL ORZANICA,                                                                19-CR-651 (LTS)
                                      Defendant.
-----------------------------------------------------------------X


Check Proceeding that Applies


____     Entry of Plea of Guilty


         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.




ORZANICA - SENT SCHD ORD 4.14.21.DOCX                          VERSION APRIL 13, 2021                  5
         Case 1:19-cr-00651-LTS Document 592 Filed 04/13/21 Page 6 of 7




Date:          _________________________                    ____________________________
               Print Name                           Signature of Defendant




____    Sentence


        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom
        to the judge who will sentence me. I am also aware that the public health emergency
        created by the COVID-19 pandemic has interfered with travel and restricted access to the
        federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.




Date:          _________________________                    ____________________________
               Print Name                           Signature of Defendant


I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.




ORZANICA - SENT SCHD ORD 4.14.21.DOCX            VERSION APRIL 13, 2021                         6
         Case 1:19-cr-00651-LTS Document 592 Filed 04/13/21 Page 7 of 7




Date:          __________________________                   _____________________________
               Print Name                           Signature of Defense Counsel




Addendum for a defendant who requires services of an interpreter:


I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.




Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




ORZANICA - SENT SCHD ORD 4.14.21.DOCX           VERSION APRIL 13, 2021                          7
